DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US Pat. No. 6,868,586, March 22, 2005).
Hall was cited in the IDS filed on 11/03/2020.
Regarding claim 1, as broadly interpreted, Hall teaches a connection system comprising: a bungee cord 12, see col. 7, lines 22-25, and Fig. 2 below); at least one carabiner (see Fig. 3, hook 40) connected to said bungee cord 12 and configured for connecting said bungee cord 12 to an anchor (i.e., where the hook 40 is capable of being used to connect to an anchor); at least one eyelet (i.e., D-rings 40 see Figs. 1 and 5 below) attached to said bungee cord 12; and a rope (i.e., strap 6) attached to said bungee cord 12 (i.e., via D-ring 40, see Fig. 1 below).  


    PNG
    media_image1.png
    412
    690
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    373
    661
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    617
    539
    media_image3.png
    Greyscale

Regarding claim 3, Hall teaches: a waist harness (i.e., belt 4), said waist harness 4 configured to attach to said rope 6 (see Fig. 1 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hall, as applied to claim 1 above, in view of Harker (US Pat. No. 6,202,263, March 20, 2001).
	Hall teaches the invention as substantially claimed.
Regarding claim 2, Hall is silent in explicitly teaching a bungee cord cover configured to protect said bungee cord 12.  
Harker, however, in an art reasonably pertinent to the problem to be solved teaches a protective sleeve 16 for elastic bands 12, the sleeve configured to protect the cord.  (See Harker, Fig. 1 below and col. 4, lines 40-47)

    PNG
    media_image4.png
    282
    686
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hall to include a bungee cord cover 16 as taught by Harker in order to protect the bungee cord 12 during use.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hall, as applied to claim 1 above, in view of Burkinshaw (US PG Pub. No. 2017/0296861, October 19, 2017).
Hall teaches the invention as substantially claimed.
Burkinshaw was cited in the IDS filed on 11/03/2020.
Regarding claim 4, Hall teaches wherein said waist harness 4 further comprises: a waist belt 4 (see Hall, Fig. 1, but is silent in explicitly teaching an anchor and at least one reflector strip attached to said waist belt.  
Burkinshaw, however, in an analogous art of exercise devices teaches a waist harness 1000 (see para. [0006], and Fig. 10 below) having quick-release attachment coupling mechanisms (i.e., anchors 1051, 1052, 1053 for attaching to straps, see paras. [0047]-[0048]) and further including reflective tape (see para. [0050]).

    PNG
    media_image5.png
    487
    607
    media_image5.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hall and substitute the waist harness 4 with an alternative waist harness having anchors 1051, 1052, 1053 and at least one reflector strip attached to said waist belt as taught by Burkinshaw in order to provide an alternative waist harness equally suitable for attaching to straps/rope for quick-release and for improved safety features.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, as applied to claim 1 above, in view of Matte (WO 2014/172771, October 30, 2014).
Hall teaches the invention as substantially claimed.
Regarding claim 5, Hall is silent in explicitly teaching a shoulder strap system, said shoulder strap system configured to attach to said rope 12.
Matte, however, in an analogous art of exercise devices teaches a training harness (for coupling to an elastic tether) including a shoulder strap system 10 (see Fig. 2-3 below), said shoulder strap system 10 configured to attach to a tether 52 having non-elastic 68 and elastic sections 70 for resistance exercises (See Matte, page 4, line 9 – page 5, line 10)

    PNG
    media_image6.png
    609
    415
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    585
    472
    media_image7.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the belt harness of Hall with an alternative a shoulder strap system 10, said shoulder strap system 10 configured to attach to said rope 6 as taught by Matte in order to provide an alternative harness equally suitable for performing tethered resistance exercises.
Regarding claim 6, Hall as modified by Matte teaches wherein said shoulder strap system 10 further comprises: a first shoulder strap 14; a second shoulder strap 15; and a chest strap 72,73 (see Matte, Fig. 2 above).  
Regarding claim 7, Hall as modified by Matte teaches a first D-ring 28 (see Fig. 2 above) connected to said first shoulder strap 14; and a second D-ring 30 (see Fig. 2 above) connected to said second shoulder strap 15 (see Matte, page 3, lines 22-27).  
Regarding claim 8, Hall as modified by Matte teaches a carabiner connecting said first D-ring 28 and said second D-ring 30 to said rope 6 (i.e., where the rope 6 of Hall is modified to include a snap-hook connector 59 at one end and to substitute the waist harness with 4 with an alternative shoulder strap system 10 as taught by Matte, whereby the snap-hook connector 59 on the strap 6 connects to the D-rings 28,30 to secure the resistance system to the shoulder, see Matte, Fig. 3 above and page 3, lines 24-27 and page 8, lines 11-18).
Regarding claim 9, Hall as modified by Matte teaches a waist harness 17, said waist harness 17 (see Matte, Figs. 2-3 above and page 3, lines 5-6) configured to attach to said rope 6; and a shoulder strap system 10, said shoulder strap system 10 configured to attach to said rope 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784